       Case 4:20-cv-04042-YGR Document 14 Filed 08/13/20 Page 1 of 3



 1   WILLIAM F. TARANTINO (CA SBN 215343)
     WTarantino@mofo.com
 2   JUSTIN FISCH (CA SBN 320239)
     JFisch@mofo.com
 3   CHEYENNE OVERALL (CA SBN 327242)
     COverall@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 6   Facsimile: 415.268.7522
 7   Attorneys for Defendant
     AMAZON.COM, INC.
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                            OAKLAND DIVISION
11

12
      RICK NGUYEN, individually and as a                    Case No.      4:20-CV-04042-YGR
13    representative of all others similarly situated,
                                                            CLASS ACTION
14                           Plaintiff,
                                                            STIPULATION TO EXTEND
15           v.                                             DEFENDANT AMAZON.COM,
                                                            INC.’S TIME TO RESPOND TO
16    AMAZON.COM, INC.,                                     THE COMPLAINT

17                          Defendant.                      [CIVIL L.R. 6-1]

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO THE COMPLAINT
     CASE NO. 4:20-CV-04042-YGR
     sf-4320661
       Case 4:20-cv-04042-YGR Document 14 Filed 08/13/20 Page 2 of 3



 1          Pursuant to Civil Local Rule 6-1, plaintiff Rick Nguyen, on behalf of himself and all
 2   others similarly situated, and defendant, Amazon.com, Inc. (“Amazon”) through their
 3   undersigned counsel, hereby stipulate as follows:
 4          WHEREAS, this action was filed in this Court on June 17, 2020;
 5          WHEREAS, Plaintiff attempted to serve Amazon with the complaint (the “Complaint”)
 6   via U.S. mail to a Washington address on or around June 22, 2020;
 7          WHEREAS, assuming that service was complete on July 2, 2020, the deadline for
 8   Amazon to answer or otherwise respond to the Complaint was July 23, 2020;
 9          WHEREAS, on July 23, 2020, the parties agreed to an initial extension of the response
10   deadline to August 13, 2020, and further agreed to extend the time for Amazon to answer or
11   otherwise response to the complaint to August 27, 2020;
12          IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that
13   pursuant to Local Rule 6-1(a), Amazon.com shall have to and including August 27, 2020 to
14   answer or otherwise respond to the Complaint.
15   Dated: August 13, 2020                       MORRISON & FOERSTER LLP
16

17                                                By: /s/ William F. Tarantino
                                                         William F. Tarantino
18
                                                         Attorneys for Defendant
19                                                       AMAZON.COM, INC.
20

21
     Dated: August 13, 2020                          LEXINGTON LAW GROUP
22

23
                                                  By: /s/ Mark N. Todzo
24                                                      Mark N. Todzo
25                                                       Attorneys for Plaintiff
                                                         RICK NGUYEN
26

27

28
     STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO THE COMPLAINT                             1
     CASE NO. 4:20-CV-04042-YGR
     sf-4320661
       Case 4:20-cv-04042-YGR Document 14 Filed 08/13/20 Page 3 of 3



 1                                        ECF ATTESTATION
 2          I, William F. Tarantino, am the ECF User whose ID and password are being used to file

 3   the following: STIPULATION TO EXTEND DEFENDANT AMAZON.COM, INC.’S

 4   TIME TO RESPOND TO THE COMPLAINT. In compliance with General Order 45, X.B., I

 5   hereby attest that Mark N. Todzo has concurred in this filing.

 6
                                                  MORRISON & FOERSTER LLP
 7   Dated: August 13, 2020

 8
                                                  By: /s/ William F. Tarantino
 9                                                      William F. Tarantino
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO THE COMPLAINT                             2
     CASE NO. 4:20-CV-04042-YGR
     sf-4320661
